Citation Nr: 1432137	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972, from December 1990 to May 1991, and from January 2003 to January 2004.  He had additional service in the Army Reserves.
This appeal comes before the Board of Veterans' Appeals from a March 2005 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs.  In that decision, the RO denied service connection for glaucoma.

In August 2012, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran had glaucoma before he entered a period of active service that began in January 2003.

2.  The Veteran's glaucoma increased in severity during his January 2003 to January 2004 period of active service.


CONCLUSION OF LAW

The Veteran's glaucoma was aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating the claim.

The Veteran essentially contends that his glaucoma began during or was aggravated during his 2003 to 2004 period of active service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

Medical records show that the Veteran has been diagnosed with glaucoma.  The Veteran does not contend, and no evidence indicates, that glaucoma was diagnosed or symptomatic during his 1969 to 1972 of 1990 to 1991 periods of active service.  When the Veteran was examined and accepted for his 2003 to 2004 period of active service, however, it was noted that he had glaucoma.  On the report of the January 2003 examination for entrance into that period of service, the examiner wrote that the Veteran had uncontrolled glaucoma.  The Veteran thus had glaucoma before he entered that period of service.

At entrance into that period of service, a clinician found that the glaucoma was uncontrolled.  In January 2003, it was noted that the Veteran was under treatment with Alphagan eye drops for his glaucoma.  In July 2003, the Veteran had an optometry consultation.  The optometrist found that the Veteran had primary open angle glaucoma currently treated with Alphagan, and that intraocular pressure (IOP) was not satisfactory in the left eye.  The optometrist prescribed changing dosing times and returning to be checked in a week.  On follow-up later in July 2003, testing showed field defects.  There was better control of IOP with the revised dosing.  A treating clinician stated that the Veteran had stable IOP with no clear visual field defects that affected function.  The clinician stated that the Veteran's glaucoma did not necessitate a medical evaluation board.  In October 2003, a physical evaluation board found that low back pain and disc disease following a 2002 fall prevented the Veteran from performing duty in his grade and specialty.  In December 2003 the service department decided that the Veteran was to have early release from active duty, effective in January 2004.

After service, private optometrist K. K., O.D., wrote that she had seen the Veteran in July 2005 for follow-up regarding glaucoma.  Dr. K. indicated that the Veteran had primary open angle glaucoma bilaterally and a mild inferior arcuate deficit bilaterally.

In August 2005, the Veteran wrote noted that service treatment records showed that he had glaucoma during service in 2003.

In a February 2009 statement, the Veteran contended that his glaucoma was due to or caused while on active duty, and that it might have a relationship to his diabetes.  The Veteran subsequently submitted a claim for service connection for diabetes.  The RO denied that claim.

In February 2010, private physician M. C., M.D., wrote that in 2003 and 2004 the Veteran was being treated for glaucoma at the School of Optometry in Philadelphia.

In a March 2010 statement, the Veteran wrote that during his 2003 to 2004 service, his eye pressure increased and he was prescribed more frequent doses of medication for his glaucoma.

In November 2012, the Veteran had a VA optometry examination.  The examiner found that the Veteran had bilateral glaucoma.  In February 2013, the examiner reviewed the Veteran's records.  The examiner stated that evaluation during service in July 2003 showed superior defect compared to the results of private evaluation before the 2003 service.  The examiner expressed the opinion that it is less likely that the Veteran's glaucoma was aggravated beyond its natural progression by his military service.

The Veteran asserts that the increased frequency of his medication dose is evidence that his glaucoma worsened during his 2003 and 2004 service.  Indeed, the VA examiner found that the Veteran's glaucoma was worse during service in 2003 than it was before that service period.  As such, the evidence supports a finding that the glaucoma increased in severity during that service period.

The examiner's opinion that it is "less likely" that the Veteran's glaucoma was aggravated beyond its natural progression does not constitute a specific finding that the increase in disability is due to the natural progress of the disease.  That opinion is evidence against aggravation in service, but is not certain enough to constitute "clear and unmistakable" evidence that the disability was not aggravated in service.  As the glaucoma increased in severity during a service period, and the presumption of aggravation is not rebutted, the Board grants service connection of the Veteran's glaucoma based on aggravation during the 2003 to 2004 service period.



ORDER

Entitlement to service connection for the Veteran's glaucoma is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


